Citation Nr: 1734277	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO. 13-28 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 70 percent from August 1, 2011 for post traumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than August 1, 2011 for the assignment of a 70 percent rating for PTSD.

3. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from February 2012 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran was scheduled to testify at a Travel Board hearing in October 2015, but cancelled it. His request for a hearing is, therefore, considered to be withdrawn.

In March 2016, the Board remanded the issues for further development, to include affording the Veteran a new VA examination to determine the current severity of the Veteran's PTSD. The development has now been completed, and the case has been returned to the Board for further adjudication. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Since August 1, 2011, the Veteran's PTSD has been manifested by symptoms of the type and extent, frequency, and/or severity (as appropriate) that are indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

2. Following the October 2010 rating decision that granted service connection for PTSD and assigned a rating of 30 percent effective June 3, 2010, a claim for a higher rating for the Veteran's PTSD was received on September 20, 2012.

3. The evidence of record does not show that the Veteran has been unable to obtain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 70 percent for PTSD from August 1, 2011 have not been met. 38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. Entitlement to an effective date prior to August 1, 2011, for the grant of an increased disability rating for PTSD is not warranted. 38 U.S.C.A. §§ 5107 , 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3. The criteria for TDIU have not been met for any time period on appeal. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board finds that the VA's duty to notify was satisfied by letters dated in June 2010 and October 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the VA's duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained. The Veteran has not referred to any additional, unobtained, relevant, available evidence. VA obtained examinations with respect to the claims decided herein in October 2010, January 2012, and July 2016. The Board finds the examinations to be adequate for rating purposes, as the examiners reviewed the file and addressed the Veteran's symptoms. Thus, the Board finds that VA has satisfied the duty to assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Rating in Excess of 70 Percent for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016). The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2016). Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present. 38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31 (1999). 

PTSD is rated using the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016). 

In this case, the Veteran claims entitlement to a rating in excess of 70 percent from August 1, 2011 for PTSD. 

A VA examination was conducted in October 2010. The examiner noted that the Veteran presented with symptoms including guilt, intrusive thoughts, flashbacks, nightmares, anxiety, depression, and anger. He reported having a good relationship with his wife and three children, as well as with his siblings. The examiner noted the Veteran's report of experiencing weekly panic attacks as well as angry outbursts and disturbance of motivation and mood. The examiner diagnosed the Veteran with PTSD, and opined that his symptoms were mild and transient, but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress. Lastly, the examiner opined that the Veteran requires therapy and medication management. 

Another VA examination was conducted in January 2012. The examiner noted that the Veteran presented with symptoms including depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, and impaired impulse control. He also reported nightmares, flashbacks, and diminished interest in activities. The examiner diagnosed the Veteran with PTSD and opined that he had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

In March 2016, the Board remanded for further development, to include affording the Veteran a new VA examination to determine the current severity of his PTSD. 

A VA examination was conducted in July 2016. The examiner noted that the Veteran presented with symptoms including depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and suicidal ideation. The examiner diagnosed the Veteran with PTSD, and opined that his condition caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood. The examiner did not find, however, that the Veteran's PTSD caused total occupational and social impairment. 

A review of the January 2012 and July 2016 VA examinations establishes that the Veteran's symptoms have been consistent throughout the appellate period. In addition, the evidence makes clear that most of the Veteran's symptoms have been similar in severity, frequency, and duration throughout the entire period at issue. See Vasquez-Claudio v Shineski, 713 F.3d 112, 116-17 (Fed. Cir. 2013). Common symptoms are documented in almost each record cited above - namely that the Veteran suffered with depressed mood, anxiety, and chronic sleep impairment; had difficulty in his relationship with family; had difficulty at various different jobs with co-workers and supervisors; and was prescribed medication for his mental health disability.  Based upon the January 2012 and July 2016 VA examinations, the Board finds that the Veteran's symptoms are substantially similar to those enumerated in the 70 percent rating for the entire period at issue.

The Board finds that a rating of 100 percent is not appropriate in this case at any point during the appeal period. This is so because the record does not reflect a time when the Veteran exhibited symptoms of the type, extent, frequency, or severity indicative of those identified as warranting a 100 percent rating, such as gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Thus, a 100 percent rating is not warranted for this Veteran's PTSD at any point during the appeal period.

Upon review of the evidence of record, including the most recent VA examination in July 2016, the Board finds that, for the relevant period on appeal, the Veteran's PTSD symptoms demonstrated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. Therefore, a rating in excess of 70 percent for PTSD is not warranted at any time during the appeal period. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later. See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014). An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).

Thus, when addressing the effective date for an award of increased compensation, the Board must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred. With respect to the first of these determinations, the Board notes that once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim. 38 C.F.R. § 3.155(c) (2014). Generally, the informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a).

Additionally, VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed. 38 C.F.R. § 3.157 (2014). Under 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim. The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. Otherwise, in the case of evidence from a private physician, date of receipt of any record or report will be accepted as the date of receipt of a claim. 38 C.F.R. § 3.157(b)(2).

The Veteran was awarded service connection for PTSD in an October 2010 rating decision that assigned an initial disability rating of 30 percent. 

Ten months later, on August 1, 2011, the Veteran submitted a Statement in Support of Claim wherein the Veteran hand wrote the following words: "bilateral hearing loss, tinnitus, bilateral foot condition (right), IU, bilateral knee condition." No mention of disagreement with the rating assigned for PTSD in the October 2010 rating decision was made. There is no indication in this statement whatsoever that the Veteran disagreed with the initial rating assigned for PTSD or that he wished to file a new claim for increase. 

In a February 2012 rating decision, the RO, among other things, granted the Veteran an increased rating for PTSD to 50 percent, effective August 1, 2011, citing this date as the date a new claim for increased benefits was received. Following the February 2012 rating decision, the Veteran filed a Notice of Disagreement (NOD) on September 20, 2012, wherein the Veteran indicated that he wished to appeal both the rating and effective date assigned for the PTSD rating. Following the NOD, in a July 2013 rating decision, the RO granted the Veteran an increased rating for PTSD to 70 percent, effective August 1, 2011, specifically finding that August 1, 2011 was the date the Veteran's claim for an increased evaluation was received. (Apparently the RO liberally construed that the August 1, 2011 Statement in Support of Claim was inclusive of the PTSD claim.)

The Board has carefully considered the evidence and finds that there is no document of record that was received or dated earlier than August 1, 2011, that could be construed as a claim for an increased rating for PTSD. See 38 C.F.R. § 3.157. The Veteran was therefore afforded the earliest possible effective date for the 70 percent rating. The only exception to this effective date would be in an instance where it was factually ascertainable that an increase in disability had occurred within the year prior to the date of receipt of the claim. See 38 C.F.R. § 3.400(o)(2). As discussed above, such is not the case here; rather, the October 2010 VA examination found the Veteran to have symptoms more in line with the 30 percent rating initially assigned.

Given the facts described above, the Board concludes that a date earlier than August 1, 2011, may not be assigned for the award of the 70 percent rating. See 38 C.F.R. § 3.400 (effective date earlier than date of receipt of new claim may not be assigned). Here, as noted above, the RO liberally construed the Veteran's August 1, 2011, submission as a claim for an increased rating for PTSD, despite the lack of reference to PTSD on the statement itself. There is similarly nothing in the record prior to August 1, 2011, that could be construed as a claim for increase or a disagreement with the October 2010 rating decision granting service connection and assigning an initial 30 percent rating. Accordingly, there is no evidentiary basis to assign an earlier effective date for the grant of an increased rating for PTSD. See 38 C.F.R. § 3.400. Consequently, an earlier effective date is not warranted, and the appeal of this issue must be denied.

TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016). This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In addition, TDIU may be awarded by the VA Director, Compensation Service, on an extraschedular basis if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is nevertheless unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

The Veteran is currently evaluated at 70 percent disabling for PTSD; 30 percent disabling for irritable bowel syndrome; 30 percent disabling for pseudofolliculitis barbae; 10 percent disabling for thoracolumbar strain; 10 percent disabling for hallux valgus of the left foot; 10 percent disabling for hallux valgus of the right foot; 10 percent rating for patellofemoral syndrome of the left knee; 10 percent rating for patellofemoral syndrome of the right knee; and 10 percent disabling for tinnitus; as well as noncompensable ratings for bunionectomy scar of the left foot and bilateral hearing loss, creating a total combined rating (per special computation per VA regulations) of 90 percent. Accordingly, the Veteran is schedularly eligible for TDIU consideration.

The Veteran claims that he is entitled to a total rating based on individual unemployability due to service-connected disability (TDIU). However, the evidence of record does not illustrate that the Veteran's service-connected disabilities prevent him from obtaining and maintaining gainful employment. 

An October 2010 VA examination reflects the Veteran was employed. The Veteran reported he had been working for the past 4 years at an oil company and that he had not lost any time from work.

A January 2012 VA examination also reflects the Veteran was employed. The Veteran reported working for an oil company, but having been laid off for several weeks during the summer due to low work performance. 

A January 2017 VA examination reflects the Veteran continued to be gainfully employed. The Veteran reported he had worked for an oil company for 8 years, but found that job stressful, and was currently working with UPS for about 4 years part-time.

Based on the evidence of record, the Board notes that there is no evidence that any difficulties the Veteran has experienced to date have resulted in the total inability to obtain and maintain substantially gainful employment. Importantly, as he reported to multiple VA examiners, and stated in an October 2015 letter, the Veteran has consistently maintained at least part-time employment throughout the appeal period. He is thus, by his own reports, able to obtain and retain gainful employment. This is so for the entirety of the appeal period. Therefore, the Board finds that entitlement to TDIU is not warranted, and the claim must be denied. 


ORDER

A rating in excess of 70 percent from August 1, 2011 for PTSD is denied.

An effective date earlier than August 1, 2011 for a 70 percent rating for PTSD is denied.

A total rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


